DISSENTING OPINION.
Snodgeass, J.
I cannot agree with the majority of the Court in holding this property of the corporation exempt from taxation. I do not question *204the wise and beneficent purpose for which the-corporation was promoted by the great religious-body which now controls it, and which is a voluntary, unincorporated association; but I deny the-power of the Legislature to create a corporation- and put it under the control of a voluntary, unincorporated association. I think so much of the Act of incorporation as purports to do so is invalid, and that it results that the corporation created is purely a business one. As such, it is not even created for the publication and dissemination of purely religious books or literature, or to-do purely religious printing or publishing. On the contrary, it is not even intimated in the corporate-Act proper that it is for such purpose; and this-cannot be implied from any reference to the-character of its publications as authorized, except from the use of the word “tracts” employed in the Act.
The word does not admit of limitation to religious tracts, because it has no such restricted! meaning. There are, it is true, religious tracts; but there are also political and other tracts; and the use of this word no more determines the religious character of its publications than does the-word “books” determine that its publications shall! be religious books. Besides, it is not insisted that-the work of the corporation is confined to religious printing or publishing; and, in fact, it does-not so limit its own work.
Further, I think it is not the purpose of the *205'Constitution or the exemption Act to make the -exemption depend upon the purpose to which the fund raised in a business corporation or a business enterprise purports to be devoted. If so, any business enterprise may be organized, and, purporting to be an agency or auxiliary of a religious, literary, educational, scientific, or charitable institution, run free from taxation, in competition with other like institutions; and so, finally, all business in the State might be run, as competition by -taxed enterprises would be driven out.
Take this illustration: A body of men desire to run a business without tax. They -organize a •school corporation, and then a business association, the proceeds of which they agree is to be devoted to the school purpose. The business which they ■organize may be a printing and publishing establishment, or any other industrial establishment, -or a mercantile store. It is owned by them, and they are the corporators of the school. Their business goes tax free, and, as a school- corporation, they take its proceeds. This would be a bad faith use of the law; but in strictly good faith ■every church, school, literary, scientific, and charitable institution may each establish any business, ■or number of businesses it pleases, and run them tax free if their earnings are devoted to the uses of the institution organizing it. This would put all taxed businesses in competition with these untaxed enterprises. It cannot be that any such ■thing was in contemplation of the framers of this *206clause of the Constitution. They must have intended. the exemptions 'to apply to actual physical holding and use for strict ■ necessary purposes of the holders. Thus construed, the exemption is beneficial to them and harmless to the public, and I think this construction should he given to it.